PER CURIAM
The Court of Appeals, treating the petition for review as a petition for reconsideration, ORAP 10.10, denied the petition. Thereafter petitioners moved the Court of Appeals to vacate its order denying reconsideration, citing this court’s decision in Miller v. Grants Pass Irrigation District, 297 Or 312, 686 P2d 324 (1984), which was published contemporaneously with the denial of reconsideration by the Court of Appeals in the present case.
The Court of Appeals denied the motion to vacate its order with the notation that it did so “on the ground that the matter at issue is before the Supreme Court on appellants’ petition for review.” We read the court’s explanation to mean that once the Court of Appeals had denied the petition for reconsideration, the petition placed the case in this court and beyond further recall by the Court of Appeals.
We therefore allow the petition for review and remand the case to the Court of Appeals for further consideration in the light of Miller v. Grants Pass Irrigation District, supra.